Citation Nr: 0013598	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  93-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE


The propriety of the initial 30 percent rating schedular 
rating assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD), prior to January 27, 1993, 
and the current 50 percent evaluation for the disorder, in 
effect since that time.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 RO rating decisions that determined there was no 
new and material evidence to reopen claims for service 
connection pes planus and tonsillitis; denied service 
connection for a disability of the left foot and ankle, 
hypertension, and a neurological disability of the left arm; 
and granted service connection for PTSD and assigned a 
30 percent evaluation for this disorder, effective from 
August 1991.  In a December 1995 decision, the Board 
determined that there was no new and material evidence to 
reopen the claims for service connection for pes planus and 
tonsillitis; denied service connection for a neurological 
disorder of the left arm; and determined that the veteran had 
not submitted evidence of well-grounded claims for service 
connection for hypertension and a disability of the left foot 
and ankle.  As such, these claims are no longer before the 
Board.

In the December 1995 decision, the Board remanded the issue 
of entitlement to a higher evaluation for PTSD to the RO for 
additional development and adjudication, which has been 
accomplished.  

Subsequent to the Board's remand, in a July 1996 rating 
decision, the RO increased the evaluation for the PTSD from 
30 to 50 percent, effective from January 1993.  Because the 
maximum disability rating has not been granted for this 
disorder and the veteran continues to disagree with the 
evaluation assigned for it, this matter remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, 
because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned, in light of the recent decision of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In August 1993, the veteran, accompanied by his 
representative, testified at a hearing conducted by a former 
Board Member.  In March 2000, the Board informed the veteran 
that the Member who conducted the hearing was no longer 
employed by the Board, and indicated that he was entitled to 
another hearing.  In a statement dated in March 2000 and 
received at the Board the following month, the veteran 
responded that he did not wish to be afforded a second 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, is more favorable.

3.  The veteran's PTSD is manifested primarily by psychotic 
features, including occasional visual and auditory 
hallucinations that produce disturbances in short and long 
term memory, circumstantiality, tangentially, and being 
easily distracted; nightmares; anxiety; intrusive memories of 
experiences in World War II; avoidance of other people, 
irritability, depression; occasional suicidal ideation; panic 
attacks; and impaired concentration that, resulting in severe 
social and industrial impairment, with deficiencies in most 
areas.

4.  The veteran's PTSD is not manifested by symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for his own 
names, of those of his close relatives or of his own 
occupation; or evidence indicating that his PTSD is 
productive of total occupational and social impairment or 
that render the veteran demonstrably unable to obtain or 
retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation of 70 
percent for PTSD, effective from August 26, 1991, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1943 to December 
1945.

VA and private medical reports show that the veteran was 
treated and evaluated for psychiatric problems on numerous 
occasions during the course of this appeal.  The more salient 
medical reports with regard to his claim for a higher rating 
for PTSD are discussed in the following paragraphs.

A VA report of the veteran's outpatient treatment in December 
1990 reveals that he was seen for complaints of nightmares, 
depressed mood, fleeting suicidal thoughts (no plans), and 
difficulty ascribing meaning to activities.  He was alert and 
oriented.  It was noted that he was being monitored for 
depression.

The veteran underwent a VA psychiatric examination in 
December 1991.  It was noted that the veteran had married two 
years earlier and that this was his second marriage.  The 
veteran reported having occupational problems subsequent to 
his separation from service.  He reported working for the 
city cleaning streets and that he had retired approximately 
six years earlier.  He described his mood as depressed.  His 
affect was full range and appropriate.  His thought content 
and thought processes were without flight of ideas, looseness 
of association or auditory or visual hallucinations.  During 
the interview, the veteran indicated that he had had suicidal 
thoughts in the past, but not at the time of this 
examination.  His memory was intact to remote, recent, and 
immediate memory testing.  He could not draw a clock and put 
in the numbers and place the hands of the clock to indicate 3 
o'clock.  This latter manifestation was attributable to his 
20 plus year history of alcohol abuse.  The Axis I diagnoses 
were PTSD, history of alcohol abuse in remission, and rule 
out dementia not otherwise specified.

A private medical report, dated in January 1993, reflects 
that the veteran's PTSD was manifested by auditory and visual 
hallucinations.  It was noted that he had disturbance in both 
long and short-term memory due to the hallucinations, with 
the exception of events that occurred during World War II.  
The physician stated that the veteran was dysfunctional due 
to these symptoms on certain days of the week.

A VA report of the veteran's outpatient treatment in April 
1993 shows that he was using Diazepam.  It was noted that he 
had various complaints, including nightmares of World War II 
experiences from 2 to 4 times per week, severe anxiety, 
hypervigilance, and startle response.  The examiner further 
indicated that the veteran continued to be socially avoidant, 
making it difficult to interact with people, and that he 
reported that he had been unable to work because of this 
problem.  The assessments were PTSD, panic disorder due to 
PTSD, recurrent depression, and alcohol abuse in remission.

A VA report of the veteran's outpatient treatment in June 
1993 shows that he continued to have disturbed sleep, 
nocturnal panic symptoms associated with nightmares two or 
three times per week, hypervigilance, irritability, and 
flashbacks.  The assessments were PTSD in partial remission 
with current medication, recurrent depression, and alcohol 
abuse in remission.

The veteran testified before a member of the Board sitting at 
the RO in August 1993.  His testimony was to the effect that 
he had PTSD that was treated with medication and outpatient 
therapy.  His testimony was to the effect that his PTSD 
symptoms made social relationships difficult.

The veteran underwent a VA psychiatric examination in June 
1996.  A history of employment with the city of Charleston 
for 30 years was noted.  It was noted that he had retired 
from this job.  He reported that he did well on the job and 
received promotions.  He reported that he was irritable with 
others at work and tended to isolate himself in order to do 
his work.  His mood was anxious and he responded 
appropriately to humor.  Form of thought revealed 
circumstantiality, tangentially, and being easily distracted, 
but there was no loosening of association or flight of ideas.  
Content of thought was significant for recollections of the 
war and nightmares.  There were no other psychotic symptoms.  
There was no suicidal or homicidal ideation.  He had great 
difficulty spelling "world" backwards.  He seemed to have 
great difficulty with attention and concentration.  Judgment 
was intact.  The examiner concluded that the veteran suffered 
from PTSD, and opined that this disorder had worsened over 
the last 4 years and that the prognosis for improvement was 
very poor.  The reason for the worsening may be decreasing 
activity due to aging and his being less able to work.  The 
examiner opined that the PTSD directly and nearly totally 
interfered with the veteran's ability to establish and 
maintain relationships.  The examiner opined that the PTSD 
produced severe social impairment and considerable industrial 
impairment.  The GAF (global assessment of functioning) was 
50.

A VA report of the veteran's outpatient treatment in November 
1996 shows that he had complaints of nightmares and sad 
feelings after a veteran ceremony causing powerful emotional 
reactions.  He was alert and oriented.  The assessments were 
PTSD and depressed mood.

The veteran was seen on an outpatient basis at a VA medical 
facility on various dates in August 1998.  A report of 
treatment on August 6 shows that he continued to complained 
of frequent nightmares, daily intrusive memories of combat, 
isolation, and difficulty managing emotions.  The assessment 
was chronic and severe PTSD.  A report of treatment on August 
14th notes the presence of psychotic features associated with 
the veteran's PTSD.  He described auditory and visual 
hallucinations.  Questionable compliance with medication was 
noted.  He was asked to complete a daily reminder of pill 
medication to ensure compliance.  A report of treatment on 
August 27th shows that the veteran was seen for increased 
anxiety.  Psychotic symptoms remained with less intensity and 
were less frequent.  The daily reminder for verification of 
medication compliance was not returned.  

VA medical reports show that the veteran was seen in 
September 1998 for psychiatric problems.  A report of 
treatment on September 8th reveals that he was oriented in 
all spheres.  He reported decreased auditory and visual 
hallucinations, and nightmares.  His thoughts were clearer 
and focused on tasks.  A report of treatment on September 
10th notes that the veteran continued to have daily intrusive 
memories of World War II, nightmares about experiences in 
service, isolation, avoidance, and easy arousal by 
environmental stimuli.  The assessment was chronic and severe 
PTSD.

The veteran underwent a VA psychiatric examination in 
September 1998.  He was alert and calm before the interview.  
He became quite emotional, distressed, and tearful after he 
began to talk about his symptoms and flashbacks.  He had no 
suicidal thoughts, delusions or hallucinations.  The 
impression was chronic and severe PTSD.  

A statement from the veteran's wife dated in January 1999 is 
to the effect that the veteran had nightmares due to symptoms 
of PTSD.

The veteran testified at a hearing in January 1999.  His 
testimony was to the effect that he received continuous 
therapy and medication for his PTSD.  He testified to the 
effect that his PTSD symptoms included difficulty sleeping, 
startle response to loud noises, and avoidance of people.

B.  Legal Analysis

The veteran's claim regarding the propriety of the initial 
evaluations assigned for his PTSD is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the appellant is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  In 
view of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

The veteran's service-connected PTSD is rated as 30 percent 
disabling, effective August 26, 1991, and as 50 percent 
disabling since January 27, 1993 under Diagnostic Code 9411 
of the Rating Schedule.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, to include PTSD.  61 
Fed. Reg. 52,695 (1996).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Further, as the RO has considered the claim under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

Under the rating criteria in effect when the veteran filed 
his claim, a 30 percent evaluation for PTSD required definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  Further, the term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," representing a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993); see also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  To establish entitlement to a 100 percent 
evaluation, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Under the revised criteria, a 30 percent evaluation is 
warranted for PTSD when it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Testimony from the veteran is to the effect that his PTSD 
symptoms are more severe than currently rated, and that he 
received medication and continuous therapy for this 
condition.  This evidence is supported by the VA medical 
reports of his treatment and examinations in the 1990's.

The report of his VA psychiatric examination in June 1996 
shows a GAF of 50.  A GAF of 50 is indicative of serious 
impairment in social or occupational functioning under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The Court defines GAF 
and cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 
97 (1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

A review of the medical evidence shows that the veteran's 
PTSD is manifested primarily by psychotic features, including 
occasional visual and auditory hallucinations that produce 
disturbances in short and long-term memory, 
circumstantiality, tangentially, and being easily distracted; 
nightmares, anxiety, intrusive memories of experiences in 
World War II, avoidance of other people, irritability, 
depression and occasional suicidal ideation, panic, and 
difficulty in concentration that produce severe social and 
industrial impairment.  While the examiner who conducted the 
June 1996 VA psychiatric examination concluded that the PTSD 
symptoms produce only considerable industrial impairment, the 
examiner concluded that these symptoms produced severe social 
impairment, and the medical evidence of the veteran's 
treatment and evaluation in 1998 show severe PTSD.  These 
manifestations support the assignment of a 70 percent rating 
for the PTSD, effective from August 1991, under the criteria 
of diagnostic code 9411, effective prior to and as of 
November 7, 1996.

The medical evidence, however, does not reveal the presence 
of PTSD symptoms, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives or own occupation 
that produce total occupational and social impairment or that 
render the veteran demonstrably unable to obtain or retain 
substantially gainful employment to support the assignment of 
a total rating for this disorder under diagnostic code 9411, 
effective prior to or as of November 7, 1996.  

The Board recognizes that demonstrable inability to obtain or 
retain employment is one of the criteria for a 100 percent 
rating and that, as noted above, the Court has held that the 
criteria of a 100 percent rating "are each independent bases 
for granting a 100 percent rating."  See Johnson v. Brown, 7 
Vet. App. at 97.  In this case, however, there is no evidence 
indicating that the veteran is unemployable due to his 
service-connected PTSD.  As such, entitlement to a 100 
percent evaluation is not warranted.

After consideration of all the evidence, the Board finds that 
it supports granting a 70 percent evaluation for PTSD, 
effective from August 26, 1991.  The preponderance of the 
evidence, however, is against granting a rating in excess of 
70 percent for this disorder for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because 
the preponderance of the evidence is against granting a 
rating higher than 70 percent for PTSD for any period of time 
from August 1991, the benefit of the doubt doctrine is not 
for application with regard to this portion of the claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Finally, inasmuch as the 30 percent 
evaluation represents the greatest degree of impairment since 
the date of the grant of service connection, "staged 
rating" is unnecessary.  See Fenderson, 12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that disability under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of higher evaluations than those 
assigned herein on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection or that it has necessitated 
frequent periods of hospitalization such to render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand either of the claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 at 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher rating of 70 percent is granted for PTSD, effective 
from August 1991, subject to the regulations applicable to 
the payment of monetary benefits; a rating higher than 
70 percent for PTSD for any period of time since August 1991 
is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

